Citation Nr: 1242756	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-27 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a left knee condition secondary to a service-connected disability.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a left hip condition secondary to a service-connected disability.

3.  Entitlement to service connection for a right knee condition secondary to a service-connected disability.

4.  Entitlement to service connection for a left foot condition (other than radiculopathy) secondary to a service-connected disability.

5.  Entitlement to an increased evaluation for low back strain with spondylolisthesis and spondylolysis, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased evaluation for residuals, right foot fracture, post-operative, currently evaluated as 10 percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied increased evaluations for service-connected low back strain with spondylolisthesis and spondylolysis and
residuals, right foot fracture, post-operative.  The RO also declined to reopen previously denied claims of service connection for a left knee condition and a left hip condition, and denied service connection for a right knee condition and a left foot condition. 

The service connection issues have been recharacterized as noted on the title page to better reflect the Veteran's contentions. 

With respect to the TDIU claim noted on the cover, even though this issue was not adjudicated by the RO, a TDIU claim is considered part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  The Veteran reportedly stopped working due to his service-connected back and right foot disabilities.  As such, the issue is properly before the Board. 

In June 2011, the RO granted service connection for bilateral lower extremity radiculopathy secondary to the Veteran's service-connected back disability.  
Accordingly, the left foot issue has been narrowed as reflected on the title page.

A brief submitted by the Veteran's representative in October 2012 indicates that the issue of entitlement to service connection for a right foot condition is currently on appeal.  However, the Veteran is currently service-connected for residuals, right foot fracture, post-operative, as well as radiculopathy of the right lower extremity.  It is unclear whether the Veteran wishes to file a new service connection claim for a right foot disability.  Thus, this matter is referred to the RO for appropriate development.
 
As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a left hip condition has been received.  Thus, the Board is granting the Veteran's appeal to this extent.  The underlying claim for service connection for a left hip condition, the additional claim to reopen the previously denied issue of entitlement to service connection for a left knee condition, as well as the issues of entitlement to service connection for a right knee condition and a left foot condition, the issue of entitlement to an increased rating for a right foot disability, and the inferred issue of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In an unappealed September 2008 rating decision, the RO denied service connection for a left hip condition. 

2.  Evidence received after the September 2008 denial of service connection for a left hip condition relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

3.  The Veteran's low back strain with spondylolisthesis and spondylolysis is manifested by painful limited motion, flexion limited to no worse than 55 degrees, paraspinal tenderness, and guarding not severe enough to result in the Veteran's abnormal gait.  There is no evidence of ankylosis, associated bowel or bladder dysfunction, or incapacitating episodes requiring bed rest prescribed by a physician.


CONCLUSIONS OF LAW

1.  The RO's September 2008 denial of service connection for a left hip condition became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2012). 

2.  Evidence received since the final September 2008 decision is new and material, and the claim for service connection for a left hip condition is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 20.1103 (2012). 

3.  The criteria for an increased evaluation in excess of 20 percent for low back strain with spondylolisthesis and spondylolysis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a left hip condition, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

With regard to the claim for an increased disability rating for the service-connected back disability, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a letter dated in February 2008 apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence informed the Veteran that an increase in his back disability may be shown by doctor statements, physical and clinical evaluation results, X-rays, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A letter dated in January 2009 provided notice compliant with Vazquez-Flores.  The Board acknowledges that this letter was furnished to the Veteran after the RO's initial adjudication of his appeal.  This timing defect was cured, however, by the RO's subsequent readjudications of the Veteran's appeal and issuance of a Statement of the Case (SOC) and multiple Supplemental Statements of the Case (SSOCs), most recently in June 2011.

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  Specifically, the RO obtained the Veteran's service treatment records (STRs); post-service VA and private treatment records; and medical records from the Social Security Administration (SSA).  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  Indeed, neither the Veteran nor his representative has contended otherwise.  

Additionally, pertinent VA examinations with respect to the issue on appeal were obtained in March 2008 and May 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  See 38 C.F.R. § 3.159(c)(4).

There is simply no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case.  Thus, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  New & Material Evidence

In the October 2004 rating action, the RO denied service connection for a left hip condition because there was no evidence of a diagnosed disorder.  After receiving notice of the October 2004 decision, the Veteran did not initiate an appeal of that denial.  Later, in December 2007, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the SOC.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103 (2012); 38 C.F.R. §§ 19.129, 19.192 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

As previously discussed herein, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

There was no competent and credible evidence of record at the time of the October 2004 decision that illustrated a left hip diagnosis.  Accordingly, the RO denied service connection for a left hip condition secondary to the Veteran's service-connected right foot disability.  A determination as to whether the condition was associated with the Veteran's service-connected back disability was not addressed.  Significantly, evidence obtained since the October 2004 rating decision includes medical evidence reflecting a diagnosis of left hip arthritis.  See September 2004 VA X-ray Report. 

This evidence is new, as it was not of record at the time of the October 2004 determination.  Moreover, it directly addresses the unestablished fact of a current disability.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection (the presence of a diagnosed disability), the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Accordingly, the Board finds the additional evidence submitted since the October 2004 decision to be both new and material.  Reopening of the previously denied claim for service connection for a left hip condition is, therefore, warranted.

III.  Increased Schedular Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R.
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

Here, the RO granted service connection for low back strain with spondylolisthesis and spondylolysis in October 1983 and assigned a 10 percent evaluation.  VA continued this rating twice in 1987.  In a May 1988 rating decision, the RO increased the evaluation to 20 percent.  VA continued this rating in 1990.  The 20 percent rating was reduced to 10 percent in February 1993 following a VA examination.  However, in July 1993 the RO reinstated the 20 percent rating.  VA continued this rating in October 2004.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, DC 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DC 5237, Note 4.  In addition, the Schedule provides for consideration of additional functional impairment of joints due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Formula for Rating IVDS Episodes provides for a 20 percent rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  Note (1) to DC 5237 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a. 

A November 2007 VA treatment record shows that the Veteran complained of worsening lower back pain that radiated to his left hip and lower left leg.  He reported difficulty with sitting and standing.  He denied the loss of bowel or bladder function.  He indicated that the prescribed medications were not working.  

A December 2007 neurosurgical consultation note shows that the Veteran complained of constant back pain that was aggravated by sitting or standing too long and lifting.  The pain was alleviated by lying flat on his back.  He also complained of pain along the medial left thigh into the calf and the medial aspect of the foot, and along the medial right thigh into the knee.  He denied any motor, sphinchter, or sexual disturbance.  Upon physical examination, no paravertebral spasm or misalignment was noted.  There was tenderness to palpation over the lower lumbar spine and the sacroiliac joints, left greater than right, and possibly over the left sciatic notch.  Flexion was three quarters of the normal range with pain.  

December 2007 X-rays of the lumbar spine revealed bilateral spondylolysis at L5 with minimal anterolisthesis of L5 on S1 and no instability on extension and flexion views.  The radiologist concluded that the Veteran's back disability was unchanged in severity since December 2004.  A December 2007 CT scan revealed mild multilevel lumbar spine degenerative changes with diffuse disc bulges and facet arthropathy, producing mild bilateral neuroforamina stenosis, as well as bilateral L5 pars defects.

In January 2008, the Veteran was diagnosed with left sacroiliitis and lumbar facet arthropathy.

The Veteran submitted to a March 2008 VA spine examination.  There was pain on palpation at L4, L5, and S1 with painful and limited range of motion.  Forward flexion was to 70 degrees, and extension was to 10 degrees.  Lateral bending and rotation were to 30 degrees bilaterally.  No spasm was noted.  Upon repetitive motion testing there was increased pain, easy fatigability, lack of endurance, and decrease of flexion and extension by 5 degrees.  The assessment was lumbar spine strain and degenerative disc disease with spondylolisthesis and spondylolisis.

An April 2008 treatment record shows that there was pain with palpation over the left sulcus region.  Lumbar extension and facet loading reproduced the pain.  Otherwise, the examination was normal.

In July 2009, the Veteran was treated for back pain that he rated 10/10.  The pain was worse with lifting, standing, and walking.  The pain was alleviated by laying flat.  He experienced some relief with Vicodin, flexeril, gabapentin, and ibuprofen.  His most recent injection (December 2008) had not provided any relief.

The Veteran submitted to another VA spine examination in May 2011.  He reported sharp, severe pain that was constant, as well as stiffness, fatigue, decreased motion, weakness, and spasm.  The pain was worse with picking up things, bending over, walking a long distance, and sitting for a long time.  He experienced relief with rest, Vicodin, flexeril, and stretching exercises.  He reported severe flare-ups 3-4 times per day that lasted minutes.  During a flare-up he had to lie down on his back, take his medication, and do stretching exercises.  He reported 21 days of incapacitating episodes in the previous 12 months.  The Veteran denied any bowel or bladder impairment.  He used a cane and a brace, and was unable to walk more than a few yards.

Upon physical examination, the Veteran's gait was mildly antalgic with favoring of the left foot.  There were no abnormal spine curvatures.  There was no ankylosis.  There were no spasms, atrophy, or weakness.  There was bilateral guarding and tenderness on the left, but not severe enough to be responsible for the Veteran's abnormal gait.  Flexion was to 55 degrees, and extension was to 10 degrees.  Lateral flexion was to 30 degrees bilaterally, and lateral rotation was to 30 degrees bilaterally.  There was objective evidence of pain following repetitive motion testing, but no additional limitations.  X-rays showed mild degenerative changes in at L2-L3 and L5-S1.  The diagnosis was lumbosacral spondylolysis at L5 with mild anterior anterolisthesis at L5-S1, degenerative disc disease L1 through S1, and facet arthropathy.

To receive a 40 percent rating for a low back disability, the evidence must show that there is forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. 4.71a, DC 5237. 

Here, the assignment of the next higher disability evaluation of 40 percent is not warranted because there is no evidence of limitation of forward flexion of the lumbosacral spine to 30 degrees or less, any ankylosis of the spine, or incapacitating episodes requiring prescribed bed rest prescribed by, or treatment of, a physician.  While the Veteran has consistently reported that he is regularly incapacitated by low back pain, no doctor has indicated that bed rest is actually prescribed or necessary.  

The Board has also considered whether the Veteran's back disability results in functional loss.  It is not disputed that the Veteran has limitation of motion of the thoracolumbar segment of his spine and that he experiences chronic back pain.  The March 2008 and May 2011 VA examiners noted objective evidence of pain during active and repetitive motion with respect to flexion.  However, even upon consideration of actual functional impairment from pain, repetitive motion did not cause additional pain or additional limitations at the May 2011 VA examination.  Although the March 2008 examiner noted a lack of endurance and easy fatigability, no weakness or fatigue resulting in functional loss not already contemplated by the assigned evaluations was shown.  Accordingly, the evidence does not support a higher evaluation on the basis of functional loss.

Further, when evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (1).  [The Board notes that the Veteran is service-connected for bilateral lower extremity radiculopathy.]  Here, no bowel or bladder dysfunction has been shown to be associated with the Veteran's service-connected low back disability.  Indeed, on multiple evaluations throughout the current appeal, the Veteran himself has denied any bowel or bladder problems. 

The Veteran genuinely believes that the severity of his disability merits a higher rating.  He is competent to state how he experiences symptoms, such as pain, that require only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to identify the specific level of disability according to the relevant diagnostic codes.  Thus, his opinion is outweighed by the medical evidence of record, which shows that he is not entitled to a higher rating for his service-connected low back disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The level of impairment in the Veteran's lumbar spine has been relatively stable throughout the appeals period, and has never been worse than what is warranted for a 20 percent evaluation under DC 5237.  Therefore, the application of staged ratings is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased evaluation is not warranted.

Consideration has also been given as to whether the schedular evaluation  is inadequate.  If so, the RO must refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where the service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id.  

The schedular rating in this case is adequate.  Evaluations in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the evidence of record reflects that those manifestations are not present here.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's back disability.  The very symptoms, such as pain and limited motion, that the Veteran describes and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for these disabilities.  Hospitalization due to this service-connected disability has not been required, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

New and material sufficient to reopen a previously denied claim for service connection for a left hip condition having been received, the appeal is granted to this extent only.

Entitlement to a schedular rating in excess of 20 percent for low back strain with spondylolisthesis and spondylolysis is denied.


REMAND

The Veteran contends that his current left knee, left foot, right knee, and left hip disorders are related to either his service-connected right foot disability or his service-connected back disability.  [In this regard, the Board notes that service connection has been granted for low back strain with spondylolisthesis and spondylolysis (20 percent) and right foot fracture, post-operative (10 percent), with effective dates of October 31, 1982.]


Knees

When the Veteran initially filed a claim for service connection for a left knee condition in July 2003, he maintained that this condition is secondary to his service-connected right foot disability.  He now contends that his left knee condition is secondary to his service-connected back disability.  In this regard, the Board notes that a new theory of entitlement does not constitute a new claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

New evidence received in support of the claim to reopen, in the form of lay statements, private and VA treatment records, and SSA records, does not show that the Veteran's left knee condition is etiologically due to either his service-connected right foot disability or his service-connected back disability.  

A November 1992 private treatment record from Dr. P shows that the Veteran reported "popping" of his knees.  He had not seen an orthopedic surgeon "for quite some time."

In January 2004, the Veteran underwent left knee surgery.  The diagnosis was grade III chondromalacia patellofemoral joint, grade III chondromalacia medial femoral condyle, posterior horn tear medial meniscus, and synovitis. 

In the October 2004 rating action, the RO denied service connection for a left knee condition because there was no evidence that the Veteran's left knee disability was related to the service-connected right foot disability.  

SSA records include a November 2005 private treatment record, which shows that the Veteran was treated for right knee pain after "a plant push type injury."  He reportedly had had some right knee pain before this incident.  Physical examination revealed tenderness to palpation of the medial joint line.  There was significant laxity to the MCL with valgus stress.  Range of motion was 5-125 degrees.  X-rays showed moderate degenerative changes.  The diagnosis was right knee pain with consideration to MCL strain versus occult internal derangement.  Physical therapy was ordered.

In October 2006, the Veteran underwent right knee surgery.  The diagnosis was complex tear posterior 1/3 medial meniscus, chondromalacia Grade III of the medial femoral condyle, lateral tibial plateau and patellofemoral joint, and synovitis of the medial and lateral compartments.  

An August 2008 VA joints examination report shows that the examiner noted the Veteran's history of a tear of the left knee medial meniscus in 2003 and a tear of the right knee medial meniscus in 2006, as well as arthroscopic surgery on both knees.  The Veteran denied any knee injuries during service.  Physical examination revealed a mild limp on the left leg due to radiating lower back pain.  The diagnoses included right knee pain status post arthroscopic surgery for tear of medial meniscus in 2006, and left knee pain status post arthroscopic surgery for medial meniscus tear in 2003.  The examiner opined that "it is not likely" that the Veteran's right and left knee conditions are related to the service-connected back disability.  He noted that the Veteran did not injure either knee during service.

The record also contains a May 2011 VA examination report.  X-rays showed minimal degenerative changes involving the medial compartment on the right, and normal osseous structures on the left.  Physical examination revealed inflammatory arthritis in both knees.  The diagnoses included (1) residuals of left knee meniscectomy, synovectomy, and chondroplasty, and (2) residuals of right knee meniscectomy, synovectomy, and chondroplasty, with degenerative joint disease of the medial compartment.  The examiner opined that the Veteran's right and left knee pain "is LESS LIKELY THAN NOT (less than 50/50 probability)" related to his service-connected back disability or his service-connected right foot disability.  (Emphasis in original).  The VA examiner found no evidence that the right and left knee conditions are related to either service-connected disability.  He noted that the Veteran's occupational history put him at an increased risk for knee injury.  

Unfortunately, the Board finds that the August 2008 and May 2011 VA examinations are inadequate.  Significantly, neither examiner addressed whether either service-connected disability aggravates the Veteran's diagnosed right and left knee conditions.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, another examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & 38 C.F.R. § 3.159 (c). 



Left Hip, Left Foot

A November 1997 private chiropractic record shows that the Veteran complained of pain in his left hip and back.

A March 2004 private treatment record shows that the Veteran complained of pain, numbness, tingling, and burning in both feet.  The diagnosis was peripheral neuropathy of the bilateral lower extremities.

A June 2004 VA treatment record shows that the Veteran complained of hip, back pain, and left ankle pain.  

September 2004 VA X-rays of the left hip revealed mild degenerative change in the left hip joint.  There was a focal density noted in the left intertrochanteric region, which the radiologist thought might represent a small enchondroma.  There was also an additional density in the left ischium, which the radiologist thought might represent a bone island.  X-rays of the left foot revealed mild degenerative change in the left first metatarsophalangeal joint, moderate degenerative change in the first tarsometatarsal joint, opacities in the anterior and posterior aspect of the left ankle joint most consistent with intra-articular bodies, a calcaneal spur, and mild degenerative arthritis in the posterior aspect of the tibiotalar and talonavicular joints.

In April 2007, the Veteran was treated for low back and left hip pain.
 
In November 2007, the Veteran was treated for low back pain that radiated into his left hip and leg.

In December 2007, the Veteran complained of pain in both feet.

A January 2008 private treatment record from Defiance Family Physicians contains a diagnosis of lumbago, muscle spasm, and sciatica.  In February 2008, the Veteran reported that he was still having left foot pain.

A March 2008 VA examination contains a diagnosis of radiculitis.

The August 2008 VA examination report shows that Veteran reported left hip pain of one year's duration.  He indicated that his back pain usually radiated to his left sacroiliac joint and continued to his lower leg, including his foot.  The pain was noted to be mainly above and behind the left hip, specifically, in the left sacroiliac joint and behind the left gluteal muscle.  There was no pain on palpation or during movement.  There was full range of motion.  The diagnosis was left hip, left foot pain, and radiculitis.  The examiner opined that the left hip and left foot pain the Veteran described was related to the lower back pain that radiated behind the left hip joint and into the left foot.  He also opined that "it is not likely" that the Veteran's left hip and left foot pain is related to his service-connected back disability.   He noted that the Veteran did not injure his left hip or left foot during service, was never treated for any left hip complaints, and did not have any limitation of function of the left hip or left foot.  The examiner offered no opinion with respect to the Veteran's service-connected right foot disability.

The May 2011 VA examination report shows that the Veteran reported back pain that radiated to his left hip and left foot.  With respect to the left hip, he complained of giving way, instability, stiffness, weakness, and incoordination.  He denied any episodes of dislocation or subluxation.  He reported daily flare-ups that lasted for hours and required him to rest.  The examiner indicated that there were no left hip findings upon physical examination.  There was objective evidence of pain with active motion.  Flexion was to 125 degrees, extension was to 30 degrees, and abduction was to 45 degrees.  He was able to cross his left leg over his right leg.  There was no objective evidence of pain or additional limitations following repetitive testing.  X-rays were normal.  The diagnosis was left hip neuropathy without evidence of diagnosis referable to left hip.

With respect to the left foot, the Veteran complained of swelling, heat, redness, weakness, and lack of endurance.  He reported flare-ups every 4-5 days that lasted 2-3 days.  The only finding noted upon physical examination was a mild bunion with slight callus formation.  X-rays showed degenerative changes in the ankle and first metatarsophalangeal joint, as well as a calcaneal spur.  The diagnosis was left foot neuropathy with no diagnosis related to the left foot other than left calcaneal spur.

The examiner opined that the Veteran's left hip and left foot pain are "LESS LIKELY THAN NOT (less than 50/50 probability)" related to his service-connected back disability or his service-connected right foot disability.  (Emphasis in original).  The VA examiner explained that there was no evidence that the left hip and left foot conditions are related to either service-connected disability.  He acknowledged that there was evidence of neuropathy related to the back and radiating into the left hip and leg.  He then opined that the Veteran's neuropathic pain in the left hip "is MOST LIKELY CAUSED BY OR A RESULT OF his back condition."  (Emphasis in original).

As discussed above, the RO subsequently granted service connection for bilateral radiculopathy of the lower extremities.

Unfortunately, the Board finds that the August 2008 and May 2011 VA examinations are inadequate.  Significantly, neither examiner addressed whether the Veteran's service-connected back and right foot disabilities aggravate the Veteran's diagnosed left hip or left foot condition (other than radiculopathy).  In addition, the May 2011 opinion addresses only the Veteran's radiculitis and not any other left hip or left foot condition that has been diagnosed via X-ray (such as the September 2004 VA X-rays of the left hip revealed mild degenerative change in the left hip joint).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, another examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & 38 C.F.R. § 3.159 (c).  The VA examiner should provide an opinion as to whether the Veteran has any left foot disorder(s) other than radiculopathy that is/are etiologically related to service. 



Residuals of Right Foot Fracture

The RO granted service connection for residuals of a right foot fracture in October 1983 and assigned a 10 percent evaluation, effective October 31, 1982.  The Veteran's right foot disability is currently evaluated under DCs 5010-5003 for degenerative arthritis.

The Board notes that the May 2011 VA examination included X-rays, which revealed degenerative changes in the ankle and first metatarsophalangeal joint, as well as a plantar calcaneal spur.  Physical examination revealed a mild bunion with slight callus formation.  The diagnosis was residuals of right foot metatarsal fracture and surgery.  The question of the presence of additional manifestations associated with the service-connected right foot disability has been raised by the record.  In addition, the May 2011 VA examination did not include range of motion testing.  Accordingly, another examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & 38 C.F.R. § 3.159 (c).

TDIU

The Board notes that the RO denied entitlement to TDIU in a September 2008 rating decision.  The Veteran filed a timely NOD, but did not perfect the appeal.  However, since the September 2008 decision the Veteran has repeatedly indicated that his service-connected disabilities render him unemployable.  Thus, a claim of entitlement to TDIU is inferred based on the claims for increased evaluations for the service-connected right foot and back disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Furthermore, the Board finds that the TDIU issue is inextricably intertwined with the pending evaluation questions.  Issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue or issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the severity of the service connected right foot and back disabilities will clearly be relevant to its impact on the Veteran's occupational functioning, the evaluation must be established prior to adjudication of the TDIU question. 

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a Veterans Claims Assistance Act of 2000 notification letter pertaining to the issue of entitlement to TDIU. 

2. Then, schedule the Veteran for an appropriate VA examination by an examiner different from the one who conducted the May 2011 examination to determine the nature, extent, and etiology of any currently diagnosed right knee, left knee, left hip, and left foot disabilities, and to determine the current nature and extent of the service-connected residuals of a right foot fracture, including degenerative joint disease of the right ankle.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  All indicated studies or testing, including X-rays, should be conducted.

The examiner should address the following:

(a) Whether it is at least as likely as not, i.e., a 50% probability or greater, that any currently diagnosed right knee, left knee, left hip, or left foot condition, (other than radiculopathy) was caused or aggravated (permanently worsened beyond normal progression) by his service-connected right foot disability or his service-connected back disability.  [If the Veteran is found to have a right knee, left knee, left hip, or left foot condition that is aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.]  If the examiner concludes that there is no disability of one or more of these joints (right knee, left knee, left hip, or left foot), the examiner should reconcile that opinion with any contrary diagnosis that is of record, to include X-ray reports.  

(b) Describe in detail all current manifestations associated with the service-connected residuals of a right foot fracture, to include any ankylosis and limitation of motion.  Specifically, the examiner should determine whether the bunion and calcaneal spur noted in the May 2011 VA examination report are associated with the service-connected residuals of right foot fracture.  If no relationship is found to exist between the bunion and/or calcaneal spur and the service-connected right foot disability, the examiner should render a further opinion as to whether the symptoms and effects of the service-connected right foot disability can be medically distinguished from the bunion and calcaneal spur.
Range of motion testing should include a repetitive motion study and a discussion of the impact of any associated pain, weakness, fatigue, incoordination, and lack of endurance.  The examiner should opine as to whether any limitation of motion is "moderate" or "marked."  

(c) Determine whether the Veteran's service-connected disabilities [low back strain with spondylolisthesis and spondylolysis, evaluated as 20 percent disabling; residuals, right foot fracture, post-operative, evaluated as 10 percent disabling; right lower extremity radiculopathy, evaluated as 10 percent disabling; left lower extremity radiculopathy, evaluated as 10 percent disabling; skin rash, evaluated as noncompensable, and residuals, jaw fracture, post-operative, evaluated as noncompensable] alone are of sufficient severity to produce unemployability without regard to his age.

All opinions expressed must be supported by complete rationale. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the request to reopen the previously denied issue of entitlement to service connection for a left knee condition; the claims of entitlement to service connection for a right knee condition, a left foot condition, and a left hip condition; entitlement to an increased rating for a right foot disability; and entitlement to TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


